Citation Nr: 1421092	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, which included service in the Republic of Vietnam.  The Veteran died in November 2006, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction has since been returned to the RO in St. Louis, Missouri.
  
In March 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in November 2006 as the result of metastasized breast cancer.

2.  At the time of his death, the Veteran was service-connected for the residuals of a shrapnel wound of the right knee and a shell fragment wound of the right thigh.

3.  The Veteran developed breast cancer many years after service, and a probative medical opinion states that the etiology of his breast cancer is unrelated to either his presumed in-service herbicide exposure or his service-connected right leg  disabilities.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, have not been met.  38 U.S.C.A. § 1110, 1116, 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(e), 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2009 letter satisfied the duty to notify provisions.  The notice informed the appellant of the criteria for establishing service connection for the cause of the Veteran's death and of the disabilities for which the Veteran was service-connected at the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The claim was subsequently readjudicated, most recently in a July 2013 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  A VA opinion was obtained in June 2013; the record does not reflect, and the appellant has not asserted, that this opinion is inadequate for rating purposes.  The VA opinion is unequivocally stated, predicated on a review of the Veteran's claim file and relevant medical publications, and is supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection for the Cause of Death

The appellant asserts that the Veteran's cause of death as noted on his death certificate, metastasized breast cancer, resulted from his Vietnam service during which he is presumed to have been exposed to Agent Orange.  The Veteran was diagnosed with breast cancer in August 2001, which metastasized to his bones at some point after November 2001, ultimately resulting in his death in November 2006.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a, b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  

While the Veteran may be presumed to have had such herbicide exposure based on his service in the Republic of Vietnam, breast cancer is not among the list of enumerated diseases for which service connection based on presumed herbicide exposure is automatically established.  See U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e).  Rather, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 79 Fed. Reg. 20308 (April 11, 2014) (specifically stating that breast cancer is not among the diseases that are presumed to have resulted from herbicide exposure). 

The Veteran's service treatment records fail to reflect any finding, complaint, or treatment for breast cancer, and the appellant does not contend that the Veteran's breast cancer, which was first detected in 2001, had its onset in service.  

Rather, the appellant contends that the Veteran developed breast cancer as the result of his exposure to herbicides during his period of service in the Republic of Vietnam.  As the appellant is a lay person, she is not competent to provide a medical nexus between the Veteran's presumed in-service herbicide exposure and post-service development of breast cancer, and a probative medical opinion is required to decide the claim.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In support of her contention, the appellant submitted a medical opinion authored in June 2009 by the Veteran's private treating orthopedist, who states that due to the rare nature of the Veteran's cancer (male breast cancer) and the fact that he had no significant risk factors for developing breast cancer other than Agent Orange exposure, his Agent Orange exposure "contributed directly" to his breast cancer, which in turn caused his death.  

The basis for this opinion is unclear, as the opinion does not convey (1) how the orthopedist determined that Agent Orange exposure is a risk factor for developing breast cancer; and (2) that the orthopedist had access to any oncology records reflecting the history of the Veteran's breast cancer.  As a result of these deficiencies, the opinion is not probative.

Conversely, the VA oncologist who rendered an opinion in June 2013 regarding the etiology of the Veteran's breast cancer reviewed the Veteran's claim file, which includes his oncology treatment records, and asserted a clear rationale for his finding that the Veteran's breast cancer was not related to his presumed in-service herbicide exposure.  

The VA oncologist stated that there is no basis in any form of medical literature, to include scientific, epidemiological, and statistical studies, that male breast cancer is caused or aggravated by Agent Orange.  Thus, he concluded that it is less likely than not that the Veteran's breast cancer resulted from his Agent Orange exposure, to include any direct Agent Orange exposure that may have resulted from the Veteran's right leg shell fragment and gunshot wounds incurred during his service in Vietnam.  As this negative nexus opinion is unequivocally stated, predicated on a review of the Veteran's claim file and relevant medical publications, and is supported by a clear rationale, the opinion is probative evidence against the claim.  

The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


